Citation Nr: 0701994	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1971 to 
May 1973 and from June 1975 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge (VLJ) in December 2006.  However, 
in a November 2006 letter, the veteran, through his 
representative, requested that the scheduled hearing be 
cancelled, and that evidence he was currently submitting to 
the Board be considered with a waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
when further action, on his part, is required.


REMAND

The veteran contends that he has PTSD as a result of 
stressors in service to include being involved in a 
helicopter crash, having to pull bodies out of the way during 
a heavy casualty, and a friend was killed when his jeep 
flipped over in the sand.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2006).

Although the veteran has been diagnosed with PTSD, the RO had 
previously been unable to verify any of the veteran's alleged 
stressors.  However, in November 2006, after the RO's last 
supplemental statement of the case (SSOC), the veteran 
submitted military records from the Naval Historical Center 
confirming that on February 20, 1972, the veteran was 
involved in an aircraft accident in which he was thrown out 
of the ramp during rotation.  An accident/injury notification 
report dated that same day reflects that the veteran was 
treated for a laceration above the right eye as a result of 
hitting the bulk head when "the chopper hit the deck." The 
Board finds that this evidence verifies the veteran's alleged 
stressor of being involved in a helicopter crash.

To date, the veteran has not had a VA psychiatric examination 
to determine whether the veteran has PTSD related to service.  
The RO should schedule the veteran for a VA examination for 
the purpose of determining whether the corroborated in-
service event is sufficient to support a diagnosis of PTSD.  
The veteran is herein advised that failure to report to any 
such scheduled examination, without good cause, may result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place. 

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Fayetteville, North Carolina, dated through 
October 2002. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Fayetteville 
VAMC since October 2002, following the procedures prescribed 
in 38 C.F.R. § 3.159 as regards requesting records from 
Federal facilities.


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Request all records from the 
Fayetteville VAMC from October 2002 to 
the present for the treatment and 
evaluation of the veteran's PTSD. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA psychiatric examination, 
by a physician, at an appropriate VA 
facility. The veteran's entire claims 
file, to include the service medical 
records and a copy of this REMAND, must 
be made available for review by the 
examining physician.  A notation to the 
effect that this record review took place 
should be included in the physician's 
report.  All appropriate tests and 
studies are to be performed.

The RO should inform the examiner of the 
stressor that has been verified, which is 
the veteran's involvement in the February 
1972 helicopter crash.  The psychiatrist 
should then render an opinion as to 
whether the veteran has PTSD resulting 
from a verified experience occurring 
during active service, including the 1972 
helicopter crash.  The examiner is 
instructed that only the specifically 
corroborated in-service stressful 
event(s) may be considered for the 
purpose of determining whether exposure 
to such an in-service event has resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria are 
met, as well as comment upon the link 
between the current symptomatology and 
the veteran's verified stressor.  The 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes 
consideration of all evidence since the 
last SSOC, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


